COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00250-CV


Michael E. Geiger                         §   From the 78th District Court

v.
                                          §   of Wichita County (178,685-B)

Eric Milburn, Sherilyn Trent, Tammi
Messimer, Eddie Williams, Emilo           §   February 6, 2014
Barrentes, David Green, Karen
Aniston, John Rupert, and Major
Harris III                                §   Per Curiam



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.




                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM